Case 1:15-cv-00049-WMS-HKS Document 106-14 Filed 08/20/19 Page 1 of 4




    EXHIBIT L
Case 1:15-cv-00049-WMS-HKS Document 106-14 Filed 08/20/19 Page 2 of 4
 Case 1:15-cv-00049-WMS-HBS Document 69-2 Filed 04/17/18 Page 2 of 202
                                                               SEAN ROUND



       UNITED STATES DISTRICT COURT
       WESTERN DISTRICT OF NEW YORK



       DARCY M. BLACK,

                                        Plaintiff,

             -vs-




       BUFFALO MEAT SERVICE, INC., doing business
       as BOULEVARD BLACK ANGUS, also known as
       BLACK ANGUS MEATS, also known as
       BLACK ANGUS MEATS & SEAFOOD,
       ROBERT SEIBERT,
       DIANE SEIBERT,
       KEEGAN ROBERTS,

                                        Defendants.




                                        Examination Before Trial of

       SEAN ROUND, taken pursuant to the Federal Rules of Civil

       Procedure, in the law offices of GRECO TRAPP, PLLC, 1700

       Rand Building, 14 Lafayette Square, Buffalo, New York,

       taken on November 20, 2017, commencing at 9:07 A.M., before

       MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 106-14 Filed 08/20/19 Page 3 of 4

Case 1:15-cv-00049-WMS-HBS Document 69-2 Filed 04/17/18 Page 155 of 202

                                                                          154




  1   B Y MS. GRECO:

  2   Q.   I'll be specific.        Do you know what derogatory

  3        means?

  4   A.   Yes.

  5   Q.   What does it mean?

  6   A.   Webster's definition, probably not.

  7        I nappropriate things, vulgar language.

  8   Q    Did    you ever hear the word nigger used in the

  9        w orkplace?

 10   A.   No.

 11   Q.   Did    you ever hear the word nigs used?

 12   A.   No.

 13   Q.   Did    you ever hear Bob's nigs used?

 14   A.   No.

 15   Q.   Did    you ever hear spear chucker used?

 16   A.   No.

 17   Q.   Did    you ever hear boonie used?

 18   A.   No.

 19   Q.   Did    you ever hear jungle bunny used?

 20   A.   No.

 21   Q.   Did    you ever hear monkey used?

 22   A.   No.

 23   Q.   Did    you ever hear ape used?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-14 Filed 08/20/19 Page 4 of 4

Case 1:15-cv-00049-WMS-HBS Document 69-2 Filed 04/17/18 Page 163 of 202


                                                                          162




  1        d ating a black man?

  2   A.   She dated quite a few in my tenure there --

  3   Q.   Okay.

  4   A.   -- so yes, I was aware.

  5   Q.   Okay.     And how did    you become aware that she was

  6        dating black men?

  7   A.   She would talk about it.

  8   Q.   Okay.     And did any of the individuals that she

  9        dated that were black come into the store?

 10   A.   I think so.

 11   Q.   And did    you ever discuss with her her dating a

 12        b lack man?

 13   A.   No.

 14   Q.   Did    you ever hear anyone refer to Darcy's

 15        c hildren -- strike that.          Were    you aware -- did

 16        y ou ever become aware that Darcy Black's

 17        c hildren's father was African-American?

 18   A.   Yes.

 19   Q.   How did    you become aware of that?

 20   A.   I deduced it on my own after I met the kids.

 21   Q.   Did    you ever hear anyone refer to Darcy's

 22        c hildren as niggers?

 23   A.   No.




                             Sue Ann Simonin Court Reporting
